Case 2:18-cv-00086-JPH-DLP Document 120 Filed 03/31/20 Page 1 of 2 PageID #: 804




                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF INDIANA
                            TERRE HAUTE DIVISION

 MONZER AL-KASSAR,                             )
                                               )
                            Plaintiff,         )
                                               )
                       v.                      )     No. 2:18-cv-00086-JPH-DLP
                                               )
 S. JULIAN,                                    )
 FNU RIGSBY,                                   )
 M. SAMPLE,                                    )
 CLINT SWIFT,                                  )
 EVELYN KELLER,                                )
 FNU RODRIGUEZ,                                )
 ROBERT ROLOFF,                                )
 FNU MCCOY,                                    )
 FNU DUBBINS,                                  )
 CORY MILLER,                                  )
 FNU SULLIVAN,                                 )
 FRANK HART,                                   )
 AMY ADAMS,                                    )
 UNITED STATES OF AMERICA,                     )
                                               )
                            Defendants.        )



                             SCHEDULING ORDER
                    HON. MAGISTRATE JUDGE DORIS L. PRYOR

        This matter is set for a telephone status conference on April 24, 2020 at 2:00

 p.m. (Eastern).     The purpose of the conference is to discuss case status. Counsel

 shall attend the conference by calling the designated phone number, to be provided

 by the Court via email generated by the Court=s ECF system.

  Date: 3/31/2020
Case 2:18-cv-00086-JPH-DLP Document 120 Filed 03/31/20 Page 2 of 2 PageID #: 805




 Distribution:

 All ECF-registered counsel of record via email

 MONZER AL-KASSAR
 61111-054
 MARION
 U.S. PENITENTIARY
 P.O. BOX 1000
 MARION, IL 62959
